DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on December 17, 2020, as directed by the Non-Final Rejection on October 1, 2020. Claims 1, 16-18, 21, 24, 97, 99 and 103 are amended. Claims 8-9, 11, 14, 26 are canceled. Claims 104-111 are new. Claims 1-5, 10, 16-18, 21, 24, 97-111 are pending in the instant application. The previous rejections are withdrawn as necessitated by amendment, however, new rejections are made below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-10, 14, 21, 24, 26 and 97-99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the nasal prongs" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant intends to refer to the patient interface of claim 1, which may include a pair of nasal prongs (see Applicants Specification Paragraph 0009). Applicant is advised to change the dependency of claim 10 to be dependent on claim 1, and to further define the patient interface 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is dependent on claim 9, which is canceled and thus is in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 16, 21, 24, 97-99 and 102-111 are rejected under 35 U.S.C. 103 as being unpatentable over Mazela (U.S Publication No. 2013/0146053 A1) in view of Dwyer (U.S Publication No. 2010/0071688 A1).
	Regarding claim 1, Mazela discloses a respiratory system component (210, see Fig. 13A-B) comprising: an inspiratory tube (220, see Paragraph 0116); an expiratory tube (222, see Paragraph 0116); a patient interface (48, see Fig. 8 and Paragraph 0142; also see Paragraph 0116, where the patient interface may be in the form of a mask or nasal prongs) configured for delivery of respiratory gases and aerosolized substances to a patient (see Paragraph 0118, the patient interface port 216 conveys respiratory gases and aerosol introduced from the aerosol channel inlet port 214 to the patient); an adaptor (210) joining the inspiratory tube, the expiratory tube, and the patient interface (see Figs. 12-13), the adaptor including a sealing portion (214; also see Paragraph 0116 and 0147, the aerosol chamber inlet port may have an optional valve and slit or cross-slit valves are particularly suited for the introduction of aerosol) and a coupling surface (16/216, see Paragraph 0104, the interface port is coupled to the patient interface, which may be in the form of a ETT, nasal prongs, etc.); a valve (26; also see Paragraph 0016 and 0147, where the valve may be a slit or cross-slit valve to allow introduction of tubes through the aerosol flow channel to deliver aerosol), included in the sealing portion (see Paragraph 0116 and 0147).
Mazela is silent regarding a removable nozzle configured to be removable when the respiratory system is in operation and wherein the removable nozzle is inserted into the adaptor through the valve, and wherein the valve is configured to seal the sealing portion when the removable nozzle is removed from the sealing portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mazela to include a removable nozzle configured to be removable and wherein the removable nozzle is inserted into the adaptor through the valve of Mazela, and wherein the valve is self-sealing, such as that taught by Dwyer, in order to deliver aerosolized medicament without breaking the circuit connection (Paragraph 0029) and to keep the circuit closed/not exposed to ambient after the medicament is delivered (Paragraph 0044).
	Regarding claim 2, the modified device of Mazela discloses the device of claim 1.
	Dwyer further discloses wherein the removable nozzle is configured to be in fluid connection with a delivery device that provides an aerosolized substance (see Paragraph 0046 and Fig. 12, the coupler 668 is configured to be in fluid communication with an MDI).
	Regarding claim 3, the modified device of Mazela discloses the device of claim 2.
	Dwyer further discloses wherein the delivery device is a nebulizer (see Paragraph 0046 and see Fig. 12, the delivery device is stated to be an MDI).
	Regarding claim 4, the modified device of Mazela discloses the device of claim 1.
	Mazela further discloses wherein the valve is self-sealing (Paragraph 0016, the valve may be a slit or cross-slit valve, which are known to be self-sealing; Paragraph 0020, the valve is closed in the absence of a tube introduced through it; also see Paragraph 0046 of Dwyer. It is noted that the valve/seal of Dwyer placed at the opening and/or at the second inlet opening is said to be self-sealing).
	Regarding claim 5, the modified device of Mazela discloses the device of claim 1.

	Regarding claim 10, the modified device of Mazela discloses the device of claim 1.
	Mazela further discloses wherein the nasal prongs are removably attachable to the adaptor (see Paragraph 0020, the patient interface may be nasal prongs; also see Paragraph 0104 and 0116, the patient interface port 16/116/216 may be connected directly or indirectly to the patient interface).
	Regarding claim 16, the modified device of Mazela discloses the device of claim 1.
	Mazela further discloses wherein the removable nozzle is fluidly connected with the patient interface such that deposition within the adaptor of an aerosolized substance delivered through the removable nozzle is reduced (see Fig. 12-13 and Paragraph 0118, aerosol introduced through the aerosol channel inlet port 214 is conveyed through flow path 221 to the patient interface; Thus, the coupler 668 of Dwyer introduced at the same location would be fluidly connected with the patient, and would deliver the aerosol in a straight flow path to the patient interface, which reduces deposition within the adaptor).
Regarding claim 21, the modified device of Mazela discloses the device of claim 1.
The modified device of Mazela is silent regarding wherein the removable nozzle is configured to be connected to the delivery device through a tube.
However, Mazela teaches wherein a tube can deliver the aerosolized medicament from an aerosol generator to the removable nozzle (see Fig. 13B and Paragraph 0118; The aerosol flow channel 212 is removable and acts as a nozzle to direct flow toward the patient interface. Tube 38 may be used to deliver the aerosol from an aerosol generator along the gas flow path of 221).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mazela to include connecting the removable nozzle to an aerosol generator through a tube, such as that taught by Mazela, in order to connect and convey aerosol from a known aerosol delivery device to the adaptor/nozzle (Paragraph 0118; also see Paragraph 0142).
Regarding claim 24, the modified device of Mazela discloses the device of claim 21.

Regarding claim 97, the modified device of Mazela discloses the device of claim 1.
Dwyer further teaches wherein the removable nozzle comprises a ledge (670, see Fig. 12 and Paragraph 0046; The coupler 668 has a ledge portion that rests against the cover 650 when the cylindrical portion 672 is inserted into the opening 654), the removable nozzle being configured such that, when inserted into the adaptor, at least a portion of the ledge is in contact with a portion of the adaptor (see Fig. 12, the lower end of 670, or the surface of the ledge closest to 672, will be in contact with the adaptor when inserted into the opening). 
Regarding claim 98, the modified device of Mazela discloses the device of claim 1.
Mazela further discloses a pressure port (24, see Fig. 5B and 9 and Paragraph 0104).
Regarding claim 99, the modified device of Mazela discloses the device of claim 1.
Mazela further discloses wherein the patient interface comprises a mask or nasal prongs (see Paragraph 0020, the patient interface may be nasal prongs or a mask).
Regarding claim 102, Mazela discloses a respiratory system component (210, see Fig. 13A-B) comprising: an inspiratory tube (220, see Paragraph 0116); an expiratory tube (222, see Paragraph 0116); a patient interface (48, see Fig. 8 and Paragraph 0142; also see Paragraph 0116, where the patient interface may be in the form of a mask or nasal prongs) configured for delivery of respiratory gases and aerosolized substances to a patient (see Paragraph 0118, the patient interface port 216 conveys respiratory gases and aerosol introduced from the aerosol channel inlet port 214 to the patient); an adaptor (210) joining the inspiratory tube, the expiratory tube, and the patient interface (see Figs. 12-13); and a valve (26; also see Paragraph 0016 and 0147, where the valve may be a slit or cross-slit valve to allow introduction of tubes through the aerosol flow channel to deliver aerosol).
Mazela is silent regarding a removable nozzle comprising a ledge, wherein the ledge is external to the adaptor and is configured to allow a top end of the removable nozzle to extend from the adaptor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mazela to include a removable nozzle with a ledge external to the adaptor and configured to allow a top end of the removable nozzle to extend from the adaptor, such as that taught by Dwyer, in order to couple MDIs having different mouthpiece shapes to the adaptor to deliver aerosolized medicament to the breathing circuit for the patient (Paragraph 0046).
Regarding claim 103, Mazela discloses a respiratory system component (210, see Fig. 13A-B) comprising: an inspiratory tube (220, see Paragraph 0116); an expiratory tube (222, see Paragraph 0116); a patient interface (48, see Fig. 8 and Paragraph 0142; also see Paragraph 0116, where the patient interface may be in the form of a mask or nasal prongs) configured for delivery of respiratory gases and aerosolized substances to a patient (see Paragraph 0118, the patient interface port 216 conveys respiratory gases and aerosol introduced from the aerosol channel inlet port 214 to the patient); an adaptor (210) joining the inspiratory tube, the expiratory tube, and the patient interface (see Figs. 12-13), the adaptor including a sealing portion (214; also see Paragraph 0116 and 0147, the aerosol chamber inlet port may have an optional valve and slit or cross-slit valves are particularly suited for the introduction of aerosol) and a coupling surface (16/216, see Paragraph 0104, the interface port is coupled to the patient interface, which may be in the form of a ETT, nasal prongs, etc.); a valve (26; also see Paragraph 0016 and 0147, where the valve may be a slit or cross-slit valve to allow introduction of tubes through the aerosol flow channel to deliver aerosol), included in the sealing portion (see Paragraph 0116 and 0147).

Dwyer teaches a removable nozzle (668, see Fig. 12) comprising a ledge (670), wherein the ledge is configured to rest on a sealing portion and limit insertion of the removable nozzle within the sealing portion (see Fig. 12 and Paragraph 0046, when the coupler is inserted into the opening 654, the ledge is configured to rest on the sealing portion 650 and limits insertion as 674 extends from the opening 654 to enable connection to the MDI), and wherein the removable nozzle is removably insertable into the adaptor through the valve (see Paragraph 0046, the cylindrical end 672 is placed into the opening 654 which displaces the seal/valve that covers the second inlet opening 620 and may be simply removed afterward; It is also noted that the opening 654 may have a slit valve, such as shown in Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mazela to include a removable nozzle with a ledge configured to rest on the sealing portion and limit insertion of the nozzle within the sealing portion, wherein the removable nozzle is removably insertable into the adaptor through the valve, such as that taught by Dwyer, in order to couple MDIs having different mouthpiece shapes to the adaptor to deliver aerosolized medicament to the breathing circuit for the patient (Paragraph 0046).
Regarding claim 104, the modified device of Mazela discloses the device of claim 102.
Dwyer further teaches wherein the ledge is configured to limit insertion of the removable nozzle (see Fig. 12 and Paragraph 0046, when the coupler is inserted into the opening 654, the ledge is configured to rest on the sealing portion 650 and limits insertion as 674 extends from the opening 654 to enable connection to the MDI).
Regarding claim 105, the modified device of Mazela discloses the device of claim 102.
Dwyer further teaches wherein the ledge is configured to rest on the sealing portion (see Fig. 12 and Paragraph 0046, when the coupler is inserted into the opening 654, the ledge is configured to rest on the sealing portion 650).
Regarding claim 106, the modified device of Mazela discloses the device of claim 102.

Regarding claim 107, the modified device of Mazela discloses the device of claim 102.
Dwyer further teaches wherein the removable nozzle is removably coupled to a medicament delivery device (656, see Fig. 12 and Paragraph 0046).
Regarding claim 108, the modified device of Mazela discloses the device of claim 103.
Dwyer further teaches wherein the ledge is external to the adaptor (see Fig. 12, if the ledge rests on the cover 650 then the entirety of the ledge will be external to the adaptor).
Regarding claim 109, the modified device of Mazela discloses the device of claim 103.
Dwyer further teaches wherein the ledge is configured to allow a top end of the removable nozzle to extend from the adaptor (see Paragraph 0046 and Fig. 12, after insertion of the cylindrical portion 672 into 654, a top end 674 will extend from the adaptor in order to allow coupling to the MDI for medicament delivery).
Regarding claim 110, the modified device of Mazela discloses the device of claim 103.
Dwyer further teaches wherein the removable nozzle is configured to couple with a tube (see Fig. 12 and Paragraph 0046, the second end 674 of nozzle 668 is configured to couple with mouthpiece tube 658; It is noted that applicant has not claimed any medicament device and so the mouthpiece tube of the MDI may be seen as ‘a tube’).
Regarding claim 111, the modified device of Mazela discloses the device of claim 103.
Dwyer further teaches wherein the removable nozzle is removably coupled to a medicament delivery device (656, see Fig. 12 and Paragraph 0046).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mazela (U.S Publication No. 2013/0146053 A1) in view of Dwyer (U.S Publication No. 2010/0071688 A1), as applied to claim 16, in further view of Haveri (U.S Publication No. 2015/0000652 A1).
Regarding claim 17, the device of Mazela discloses the device of claim 16.

	However, Mazela teaches wherein the distance between a removable aerosol flow channel and the patient interface is less than about 10 mm (see Paragraph 0118 and 0149 and Fig. 13B, the removable flow channel 212 when fully inserted into the adaptor is a distance L2 from the patient interface port 216 where the patient interface is coupled to. L2 may be in the range of about 4 mm to about 8.5 mm and thus is less than 10mm from the patient interface).
	Furthermore, Haveri teaches that it is advantageous to place the fluid dispenser as close as possible to the patient’s airways as possible, in order to prevent aerosol or droplet deposition along the walls of the breathing circuit and reducing delivery of medicament to the patient (Paragraph 0032).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mazela to include extending or placing the removable nozzle to be less than about 10mm from the patient interface, such as that taught by Mazela and Haveri, in order to increase delivery of aerosol to the patient and prevent deposition of the delivered aerosol along the breathing circuit walls (Haveri Paragraph 0032).
	Regarding claim 18, the device of Mazela discloses the device of claim 16.
The modified device of Mazela is silent regarding wherein the distance between the removable nozzle inserted through the valve and the patient interface is less than about 10 mm.
	However, Mazela teaches wherein the distance between a removable aerosol flow channel and the patient interface is less than about 5 mm (see Paragraph 0118 and 0149 and Fig. 13B, the removable flow channel 212 when fully inserted into the adaptor is a distance L2 from the patient interface port 216 where the patient interface is coupled to. L2 may be in the range of about 4 mm to about 8.5 mm and thus may be less than 5mm from the patient interface).
	Furthermore, Haveri teaches that it is advantageous to place the fluid dispenser as close as possible to the patient’s airways as possible, in order to prevent aerosol or droplet deposition along the walls of the breathing circuit and reducing delivery of medicament to the patient (Paragraph 0032).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mazela to include extending or placing .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785